DETAILED ACTION
Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .


Claim Interpretation
The examiner treats 'if' statements, in claims, like open ended 'or' statements for
patentability. Examination needs to treat only one condition (true or false). So
claiming a limitation to be conditional on the 'if being true' leaves open the possibility that it is instead false in which case when no additional limitation is present the conditional limitation would not be patentably limiting. Therefore it is considered that either an 'if-then-else' format be used or a positive recitation of a limitation 'when' a condition exists be used to positively limit the claim with the recited limitation. For the sake of compact prosecution, the examiner address claim as written. (MPEP 2111.04)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless  the claimed invention was patented, described in a printed publication, or in public use, on sale, or 

Claim 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopcraft (US 2018/0352309 A1).

Regarding Claim 1,
Hopcraft discloses a method implemented on a computing system (See Fig.4; [0059-0061]) for evaluating backhaul of wireless sites (See [Abstract]; [0022]; planning wireless backhaul as needed)),


the method comprising:
receiving an indication of properties of a plurality of centerpoint sites (See [Abstract]; [0008]; [0022]; [0024];[0031]; received properties of priority existing sites, location);

receiving an indication of properties of a plurality of candidate sites (See [Abstract]; [0008]; [0034-0036]; received properties of proposed sites with goals);

receiving an indication of a target number of radio signal paths (See [0026-0030]; wireless coverage comprising of multiple signal path) per centerpoint  (See [0034-0035]; computer simulation and set number of signal path according to design goal in an interested area); between the centerpoint site and each one of the plurality of candidate sites (See [0031-0033]; received coverage area indication for each site covering an area according to design goal)  ;



computing a first set of radio signal path profiles between each one of the plurality of centerpoint sites and each one of the plurality of candidate sites (See [0028-0031]; [0034-0036]; signal path are determined according to design goal between center point sites and proposed sites)

determining, based on the first set of radio signal path profiles  (See [0028-0031]; [0034-0036], a first number of radio signal paths per centerpoint that meet the first design goal (See {Abstract]; [0034-0036]; engine generates proposed signal path according to design goal).


Regarding Claim 2,
Hopcraft teaches all the features with respect to Claim 1 and Hopcraft further teaches 
(See [0033-0035]; [0042-0043]; display coverage of centerpoint sites),

wherein:
the bounding region bounds the first number of radio signal paths that meet the
first design goal (See [0028-0030]; [0042-0044]; [0056-0057]; backhaul coverage for neighbor site meet design goal) when the first number of radio signal paths that meet the first design goal is less than or equal to the target number of radio signal paths (See [0028-0030]; [0042-0044]; [0056-0057]; this can be a simulated result to design or location constraint); 

and,
the bounding region bounds the target number of radio signal paths that meet the
first design goal  (See [0028-0030]; [0042-0044]; [0056-0057]; possible results if centerpoint and input parameter meet design goal coverage) and a second design goal when the first number of radio signal paths that meet the first design goal is greater than the target number of radio signal paths (See [0028-0030]; [0042-0044]; [0056-0057]; possible results if input parameter and signal coverage and centerpoint location exceed goal in term of wanted backhaul points).


Regarding Claim 3,
Hopcraft teaches all the features with respect to Claim 1 and Hopcraft further
teaches
wherein the design goal comprises a clear line of sight (See [0025-0030]; [0035-0036]; [0040-0041]; target signal strength between two center points depending on actual territorial structure with no obstructions) between any one of a centerpoint site in the plurality of centerpoint sites and any one of a candidate site in the plurality of candidate sites (See [0025-0030]; [0035-0036]; [0040-0041]; target signal strength between two center points depending on actual territorial structure with no obstructions).


Regarding Claim 5,
Hopcraft teaches all the features with respect to Claim 2 Hopcraft further teaches 
wherein the second design goal is based on a distance of a radio signal path linking the centerpoint site and any one of a candidate site in the plurality of candidate sites (See [0029];  [0032]; distance related to coverage goal and signal strength parameters are use as design goals)).



Regarding Claim 6,
Hopcraft teach all the features with respect to Claim 1 and Hopcraft further teaches
wherein the properties of the plurality of centerpoint sites include at least one of
a latitude and longitude coordinates (See [0042]),
a type of structure (See [0026]; [0029]),
an identifier (See [0046]; [0053]) , and
a height (See [0029]; [0053]).


Regarding Claim 7,
Hopcraft teaches all the features with respect to Claim 1 and Hopcraft further
teaches
wherein the plurality of candidate sites comprise a plurality of map coordinates identifying locations for existing wireless sites (See [0042]; [0056-0057]; all centerpoints location are characterized by coordinates).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hopcraft
(US 2018/0352309 A1) in view of Wills (US 10397799 B2).

Regarding Claim 4,
Hopcraft teaches all the features with respect to Claim 1

But Hopcraft fails to explicitly recite
wherein the design goal comprises a percentage of Fresnel zone clearance
in a path linking any one of a centerpoint site in the plurality of centerpoint sites  and any one of a candidate site in the plurality of candidate sites.


However in an analogous art,
Wills teaches wherein the design goal comprises a percentage of Fresnel zone
(See Column 10, lines (11-32)).


Hopcraft and Wills are analogous art because they all pertain to wireless
network backhaul design coverage. Hopcraft teaches about backhaul planning design for wireless network communication deployment. Wills teaches wherein the design goal comprises a percentage of Fresnel zone clearance in a path linking any one of a centerpoint sites. Hopcraft could have used Wills features to increase linking efficiency between two sites. Therefore it would have been obvious at the time of the filling date of the application to combine Hopcraft and Wills as to obtain an efficient wireless backhaul planning system.


Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hopcraft (US 2018/0352309 A1) in view of Ryan (US 2014/0213263 A1).

Regarding Claim 8,
Hopcraft eaches all the features with respect to Claim 1 

But Hopcraft fails to explicitly recite 
wherein receiving the indication of dimensions of the path search ring
further comprises

receiving an indication of a minimum or a maximum path search ring radius


But Ryan further teaches
                 wherein receiving the indication of dimensions of the path search ring
further comprises
receiving an indication of a minimum or a maximum path search ring radius (See
Fig.(6,7); [0059-0055]; [0061-0062]).

Hopcraft and Ryan are analogous art because they all pertain to wireless network backhaul design coverage. Hopcraft teaches about backhaul planning design for wireless network communication deployment. Ryan teaches about wherein receiving the indication of dimensions of the path search ring further comprises receiving an indication of a minimum or a maximum path search ring radius. Hopcraft could have used Ryan features to show how far the search dimension has reached in an interested area. Therefore it would have been obvious at the time of the filling date of the application to combine Hopcraft and Ryan as to obtain an efficient wireless backhaul planning system.


Regarding Claim 9,
Hopcraft and Ryan teach all the features with respect to Claim 8 and Ryan further teaches
receiving an indication of an updated maximum path search ring radius (See Fig.(6,7); [0059-0064]; new search can be perform according to confirmation of adequate number); and,
without recomputing radio signal path profiles between each one of the plurality of centerpoint sites and each one of the plurality of candidate sites (See Fig.(6,7); [0059-0064]; search does not affect radio path in this case),
displaying a new bounding region around each one the plurality of centerpoint sites (See Fig.(6,7); [0059-0064]; new search detection),

wherein:
an area of the new bounding region is less than or equal to an area of a new path search ring that is based on the updated maximum path search ring radius (See Fig.(6,7); [0053-0056]; [0059-0064]; typical depicted location operation), and
the new bounding region is based on the first set of radio signal path profiles between each one of the plurality of centerpoint sites and each one of the plurality of candidate sites (See Fig.(6,7); [0053-0056]; [0059-0064]; backhaul connection of any sites that falls in the new search ring).




Regarding Claim 10,
Hopcraft and Ryan teach all the features with respect to Claim 8 and Hopcraft further teaches
receiving an indication of an updated target number of radio signal paths in the
path search ring that meet the design goal (See [0055-0057]; updating design goal affecting number of candidates site); and,

without recomputing radio signal path profiles between each one of the
plurality of centerpoint sites and each one of the plurality of candidate sites (See [0055-0057]),
displaying a new bounding region around each one the plurality of centerpoint sites (See [0042-0043]; [0055-0057]),
wherein:
the new bounding region is visually depicted to indicate if the new bounding region bounds the updated target number of radio signal paths (See [0042-0043]; [0055-0057]), and

the new bounding region is based on the first set of radio signal path profiles between each one of the plurality of centerpoint sites and each one of the plurality of candidate sites (See [0042-0043]; [0055-0057]).


(Ryan prior discuss about display the ring features as [previously stated)


Regarding Claim 11,
Hopcraft and Ryan teach all the features with respect to Claim 8 and Ryan further teaches
wherein the bounding ring encloses a plurality of radio signal paths (See Fig.(6,7); [0059-0064]; adaptive to maximum or minimum value input) and the plurality of radio signal paths is less than or equal to the target number of radio signal paths (See Fig. (6,7); [0059-0064]; adaptive to maximum or minimum value input).


Regarding Claim 12,
Hopcraft and Ryan teach all the features with respect to Claim 8 and Ryan further teaches
wherein the bounding ring (See Fig. (6,7); [0053-0057]) comprises:

a radius approximately equal to the distance between a centerpoint site in the
path search ring and a first candidate site in the path search ring (See Fig. (6,7); [0053-0057]),
            wherein the centerpoint site in the path search ring and the first candidate
site in the path search ring define a first radio signal path (See Fig. (6,7); [0053-0057]),
(See Fig. (6,7); [0053-0057]),
and
wherein the first radio signal path is longer than other radio signal paths in
the path search ring that meet the design goal (See Fig. (6,7); [0053-0057]); and, the radius is greater than or equal to the minimum path search ring radius and less than or equal to the maximum path search ring radius (See Fig. (6,7); [0053-0056]).



Regarding Claim 13,
Hopcraft and Ryan teach all the features with respect to Claim 8 and Hopcraft further
teaches
displaying a first candidate site in the bounding region using a first visual treatment (See [0042-0043]; [0057]; simulation method produced link display of connected site in backhaul wireless coverage)
if the first candidate site forms a link with a centerpoint site in the bounding region meeting the design goal (See [0042-0043]; [0057]; meeting design goal produced link path).


Regarding Claim 14,
Hopcraft and Ryan teach all the features with respect to Claim 8 and Hopcraft further
teaches
displaying a second candidate site in the bounding region using a second visual treatment (See [0042-0043]; [0045]; [0057]; simulation method produced link display of connected site in backhaul wireless coverage for each models and input modification)
if the first candidate site forms a link with a centerpoint site in the bounding region not meeting the design goal (See [0042-0043]; [0045]; [0057]; web map not meeting design goal can merely produce link display path).


Regarding Claim 15,
Hopcraft and Ryan teach all the features with respect to Claim 8 and Hopcraft further
teaches
displaying a third candidate site in the bounding region using a third visual treatment (See [0042-0043]; [0045]; [0057]; simulation method produced link display of connected site in backhaul wireless coverage for each models and input modification)
if the third candidate site forms a link with a centerpoint site in the bounding region greater than the maximum path search ring radius. (See [0042-0043]; [0045]; [0057]; web map meeting design goal can merely produce link display path).


Regarding Claim 16,
Hopcraft and Ryan teach all the features with respect to Claim 8 and Hopcraft further teaches
displaying a fourth candidate site outside the bounding region using a fourth visual treatment (See [0042-0043]; [0045]; [0057]; simulation method produced link display of connected site in backhaul wireless coverage for each models and input modification)
if the fourth candidate site is at a distance from a centerpoint site in the bounding region less than the maximum search ring radius.. (See [0042-0043]; [0045]; [0057]; web map meeting design goal can merely produce link display path with such design condition).


Regarding Claim 17,
Hopcraft and Ryan teach all the features with respect to Claim 8 and Hopcraft further teaches
displaying a fifth candidate site outside the bounding region using a fifth visual treatment (See [0042-0043]; [0045]; [0057]; simulation method produced link display of connected site in backhaul wireless coverage for each models and input modification)
if the fifth candidate site is approximately equal to a latitude and longitude coordinate of a centerpoint site in the plurality of centerpoint sites (See [0042-0043]; [0045]; [0057]; web map meeting design goal can merely produce this display path with such design condition).


Regarding Claim 18,
Hopcraft and Ryan teach all the features with respect to Claim 8 and Hopcraft further teaches
displaying a six candidate site outside the bounding region using a six visual treatment (See [0042-0043]; [0045]; [0057]; simulation method produced link display of connected site in backhaul wireless coverage for each models and input modification)
if the six candidate site using a sixth visual treatment if a distance
between the sixth candidate site and a centerpoint site in the plurality of
centerpoint sites is less than or equal to a predetermined threshold. (See [0042-0043]; [0045]; [0057]; web map meeting design goal can merely produce link display path with such design condition).



Regarding Claim 19,
Hopcraft discloses At least one non-transitory computer-readable medium storing instructions that, when executed by a processor in a computing system, cause the computing system (See Fig.4; [0059-0061]) to perform a method for evaluating backhaul of wireless sites (See [Abstract]; [0022]; planning wireless backhaul as needed)),


the method comprising:

receiving an indication of a first plurality of spatial locations of a plurality of
centerpoint sites (See [Abstract]; [0008]; [0022]; [0024];[0031]; received properties of priority sites);

receiving an indication of a second plurality of spatial locations of a plurality of
candidate sites (See [Abstract]; [0008]; [0034-0036]; received properties of
proposed sites);

receiving an indication of a target number of links in the simulation path site that
meet a design goal (See [0034-0035]; computer and set number of signal path according to design goal in an interested area);

computing radio signal path profiles between each of the plurality of centerpoint
(See [0028-0031]; [0034-0036]; signal path are determined according to design goal between center point sites and proposed sites);


But Hopcraft fails to explicitly recite 
receiving an indication of a radius of a path search ring around each of the
plurality of centerpoint sites;


But Ryan further teaches
                 wherein receiving the indication of dimensions of the path search ring
further comprises
receiving an indication of a path search ring radius around each of the
plurality of centerpoint sites;
 (See Fig.(6,7); [0059-0055]; [0061-0062]).

Hopcraft and Ryan are analogous art because they all pertain to wireless network backhaul design coverage. Hopcraft teaches about backhaul planning design for wireless network communication deployment. Ryan teaches about wherein receiving the indication of dimensions of the path search ring further comprises receiving an indication of a minimum or a maximum path search ring radius. Hopcraft could have used Ryan features to show how far the search Hopcraft and Ryan as to obtain an efficient wireless backhaul planning system.




Regarding Claim 20, 
Hopcraft and Ryan teach all the features with respect to Claim 19 and Ryan further teaches

displaying a bounding region around each of the plurality of centerpoint sites (See [0042-0043]; [0045]; [0057]);

wherein:
the bounding region is displayed with a first visual treatment when the
bounding ring encloses the target number of links (See [0042-0043]; [0045]; [0057]); and

the bounding ring is displayed with a second visual treatment when the
bounding ring encloses less than the target number of links (See [0042-0043]; [0045]; [0057]).








Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to GARY LAFONTANT whose telephone number is
(571 )272-3037. The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GARY LAFONTANT/           Examiner, Art Unit 2646